Agnes C. Betts petitions the court to clarify the disposition of the appeal as left by the opinion on rehearing.
Three appeals from orders of the probate court were taken by Howard M. Betts, the executor named in the will of Lyman M. Betts. In the district court these appeals were consolidated for trial. The district court by its findings and order for judgment dismissed the appeals from two of the orders on the ground that they were nonappealable. By the first opinion rendered herein the ruling of the district court in that respect was approved, and neither the district court nor this court considered either of those two orders on the merits. The appeal to this court was from an order denying Howard M. Betts' motion for a new trial. In the motion the dismissal of the two orders was challenged, as well as the refusal to appoint him executor and appointing the Marquette Trust Company administrator with the will annexed. On rehearing the order denying a new trial was reversed.
6. Since the rehearing was granted solely on one proposition, relating to the appointment of the Marquette Trust Company administrator with the will annexed instead of Howard M. Betts, the executor named in the will, it should be clear that the reversal of the order appealed from results in remitting the case to the district court on the sole issue whether or not the executor named in the will is now legally competent to act as such, and if so found he should be appointed in place of the Marquette Trust Company, now acting as administrator with the will annexed. *Page 635